Exhibit 10.4

SUPERVALU INC.

2012 STOCK PLAN

RESTRICTED STOCK AWARD AGREEMENT

This agreement is made and entered into as of the grant date indicated below
(the “Grant Date”), by and between SUPERVALU INC. (the “Company”), and the
individual whose name appears below (“Recipient”).

The Company has established the 2012 Stock Plan (the “Plan”), under which key
employees of the Company may be granted Awards of Restricted Stock of the
Company. Recipient has been selected by the Company to receive an Award of
Restricted Stock subject to the provisions of this agreement. Capitalized terms
that are used in this agreement, that are not defined, shall have the meanings
ascribed to them in the Plan.

In consideration of the foregoing, the Company and Recipient hereby agree as
follows:

1. Grant. The Company hereby grants to Recipient, subject to Recipient’s
acceptance hereof, an Award of Restricted Stock for the number of Shares
indicated below, effective as of the Grant Date.

2. Acceptance of Award of Restricted Stock and Restricted Stock Award Terms and
Conditions. The Award of Restricted Stock is subject to and governed by the
Restricted Stock Award Terms and Conditions (“Terms and Conditions”) attached
hereto, which is incorporated herein and made a part hereof, and the terms and
provisions of the Plan. To accept the Award of Restricted Stock, this agreement
must be delivered and accepted through an electronic medium in accordance with
procedures established by the Company or Recipient must sign and return a copy
of this agreement to the Company within sixty (60) days after the Grant Date. By
so doing, Recipient acknowledges receipt of the accompanying Terms and
Conditions and the Plan, and represents that Recipient has read and understands
the same and agrees to be bound by the accompanying Terms and Conditions and the
terms and provisions of the Plan. In the event that any provision of this
agreement or the accompanying Terms and Conditions is inconsistent with the
terms and provisions of the Plan, the terms and provisions of the Plan shall
govern. Any question of administration or interpretation arising under this
agreement or the accompanying Terms and Conditions shall be determined by the
Committee administering the Plan, and such determination shall be final,
conclusive and binding upon all parties in interest.

3. Vesting. The Restricted Stock Award shall vest in four (4) equal annual
installments of twenty-five percent (25%) on each of the first four
anniversaries of the Grant Date.

 

Grant Date   Number of Shares [                    ]   [                    ]

 

SUPERVALU INC.       RECIPIENT: By:              

[            ]

[Title]

     

[Recipient]

[Address]

 